Ben N. Saltzman, M.D., Director Arkansas Department of Health 4815 West Markham Street Little Rock, AR 72201
Dear Dr. Saltzman:
This is in response to your letter wherein you requested an opinion concerning the following question:
   May Dronabinol (Delta-9 Tetrahydrocannabinol, THC) be deleted from Schedule VI and added to Schedule II without the approval of the Legislature, by following the Administrative Procedure Act (5-701 — 5-714)?
Ark. Stat. Ann. 82-2614 et seq. establishes Schedule VI and includes therein controlled substances containing marijuana or tetrahydrocannabinol.  Section 82-2614.2 in part provides that "the commissioner shall not delete the controlled substances listed in this section from Schedule VI."  It would therefore not appear that the Commissioner (Director, Arkansas Department of Health) would be entitled to administratively place tetrahydrocannabinol in a schedule other than Schedule VI.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.